The following order has been entered on the motion filed on the 20th of December 2017 by Petitioner for Notice of Appeal:
"Motion Denied by order of the Court in conference, this the 29th of December 2017."
Upon consideration of the petition filed by Petitioner on the 20th of December 2017 in this matter for a writ of certiorari to review the order of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 29th of December 2017."
Upon consideration of the petition filed by Petitioner on the 20th of December 2017 in this matter for a writ of certiorari to review the order of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 29th of December 2017."